PER CURIAM.
It appearing from the libel, that libellant appellant was given the notice required by, was discharged in accordance with, and was paid the wages due him under, the shipping articles, the district judge, in response to an exception that no cause of action for additional wages and penalties was shown, dismissed the libel.
 The shipping articles constituted the contract of employment, Peninsular & Occidental S. S. Co. v. National Labor Relations Board, 5 Cir., 98 F.2d 411, they were reasonable and not in violation of any provision of law, and ship and crew were bound by them.
The decree was right. It is affirmed.